Order entered April 3, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00054-CV

                           FATIMA DOLORES RODAS, Appellant

                                                 V.

                   LA MADELEINE OF TEXAS, INC., ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-04672

                                             ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       We DENY appellant’s March 31, 2014 motion for an extension of time to file a notice of

appeal of the order on the contest to her affidavit of indigence.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE